 





Exhibit 10.2

 

AMENDMENT NO. 1 TO MASTER FRAMEWORK AGREEMENT

 

This AMENDMENT NO. 1 TO MASTER FRAMEWORK AGREEMENT (this “Amendment”), is made
and entered into as of May 3, 2019 (the “Amendment Date”), by and among each of

 

MUFG Bank, Ltd., a Japanese banking corporation (“MUFG”), as buyer (“Buyer”);

 

Hill-Rom Company, Inc., an Indiana corporation (“Hill-Rom Company”), Hill-Rom
Manufacturing, Inc., an Indiana corporation (“Hill-Rom Manufacturing”), and each
Additional Seller from time to time party hereto, as sellers (each, a “Seller”
and, collectively, the “Sellers”);

 

Hill-Rom Company, as agent for the Sellers (in such capacity, “Sellers’ Agent”);
and

 

solely for purposes of Section 4.4 hereof, Hill-Rom Holdings, Inc., an Indiana
corporation, as guarantor (“Guarantor”),

 

and amends that certain Master Framework Agreement dated as of May 4, 2018, by
and among Buyer, Sellers’ Agent and the Sellers (the “Framework Agreement” and,
as amended hereby, the “Amended Framework Agreement”). Each of Buyer, Sellers’
Agent and each Seller may also be referred to herein individually as a “Party”,
and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Parties entered into the Framework Agreement and certain other
Transaction Agreements for the purpose of providing the Sellers with a facility
under which Buyer will enter into certain sale and repurchase agreements with
each Seller with respect to their respective Seller Notes;

 

WHEREAS, Guarantor entered into the Guaranty in favor of Buyer and the other
Beneficiaries (as defined in the Guaranty) pursuant to which Guarantor
guaranteed the payment and performance of all obligations, liabilities and
indebtedness owed by Sellers’ Agent and the Sellers under the Transaction
Agreements; and

 

WHEREAS, the Parties now wish to extend the Facility Term and amend certain
other provisions of the Framework Agreement.

 

   

 



 

agreement

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and confirmed, the
Parties and, solely for purposes of Section 4.4 hereof, Guarantor agree as
follows:

 

1.       Interpretation.

 

1.1       Definitions. All capitalized terms used but not defined in this
Amendment shall have the meanings set forth in the Framework Agreement
(including Schedule 1 thereto).

 

1.2       Construction. The rules of construction set forth in Section 1.2 of
the Framework Agreement shall apply to this Amendment.

 

2.       Amendments.

 

The Framework Agreement is hereby amended, effective from and after the
Amendment Date, as follows:

 

2.1       Schedule 1 to the Framework Agreement is hereby amended by inserting
each of the following new definitions in alphabetical order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Rule, which certification shall
be substantially similar in form and substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in May
2018, by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association.

 

“Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.

 

“First Amendment Effective Date” means May 3, 2019.

 

2.2       The definition of Fee Letter in Schedule 1 to the Framework Agreement
is hereby amended by deleting the words “the Effective Date” appearing therein
and replacing them with “May 3, 2019”.

 

2.3       The definition of Scheduled Facility Expiration Date in Schedule 1 to
the Framework Agreement is hereby amended by deleting the reference to “May 3,
2019” appearing therein and replacing it with “May 1, 2020”.

 

2.4       Section 5.1(p) of the Framework Agreement is hereby amended by
deleting each reference to “December 31, 2016” appearing therein and replacing
each such reference with “December 31, 2017”.

 

2.5       Section 5.1 of the Framework Agreement is hereby amended by adding the
following as a new clause (w) at the end thereof:

 

“(w) Beneficial Ownership Rule. As of the First Amendment Effective Date, such
Seller is an entity (other than a bank) whose common stock or analogous equity
interests are listed on the New York Stock Exchange or the American Stock
Exchange or have been designated as a NASDAQ National Market Security listed on
the NASDAQ stock exchange (as used in this clause, a “listed entity”) or that is
organized under the laws of the United States or of any state and at least 51
percent of whose common stock or analogous equity interest is owned by a listed
entity and is excluded on that basis from the definition of Legal Entity
Customer as defined in the Beneficial Ownership Rule.”

 

  2 

 



 

2.6       Section 5.3(l) of the Framework Agreement is hereby amended by
deleting the words “its Subsidiaries or” appearing therein and replacing them
with “its Subsidiaries, Affiliates or”.

 

2.7       Section 5.3 of the Framework Agreement is hereby amended by adding the
following as new clauses (s) an (t) at the end thereof:

 

“(s) Evading and Avoiding. Such Seller shall not engage in, or authorize or
consent to any of its Subsidiaries, Affiliates, directors, officers, employees,
agents or other Persons, each to the extent acting on behalf of such Seller in
connection with the Transaction Agreements, to engage in, or to conspire to
engage in, any transaction that unlawfully evades or avoids, or has the purpose
of unlawfully evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Corruption Laws, Anti-Terrorism Laws or
Sanctions, each as applicable.”

 

“(t) Beneficial Ownership Rule. Promptly following any change that would result
in a change to the status of such Seller as an excluded “Legal Entity Customer”
under the Beneficial Ownership Rule, such Seller shall execute and deliver to
Buyer a Beneficial Ownership Certification complying with the Beneficial
Ownership Rule, in form and substance reasonably acceptable to Buyer.”

 

2.8       Section 8.1(a)(xi) of the Framework Agreement is hereby amended (1) by
inserting the words “each as applicable,” immediately before the words “and all
reasonable costs” appearing therein and (2) by deleting the words “as a result
of” appearing therein and replacing them with “to the extent resulting from”.

 

2.9       Section 9.8 of the Framework Agreement is hereby amended by deleting
the contact information immediately following “With an additional copy to legal
team at:” and replacing it with the following:

 

“Skadden, Arps, Slate, Meagher & Flom LLP 

Four Times Square 

New York, New York 10036 

Attn: Ryan Dzierniejko 

Tel: (212) 735-3712 

Fax: (917) 777-3712 

Email: ryan.dzierniejko@skadden.com”

 

2.10       Section 9.15 of the Framework Agreement is hereby amended by deleting
the last sentence thereof in its entirety and replacing it with the following:

 

“Each of Sellers’ Agent and each Seller agrees to provide Buyer, from time to
time, with all documentation and other information required by bank regulatory
authorities requested by Buyer for purposes of compliance with applicable “know
your customer” requirements under the PATRIOT Act, the Beneficial Ownership Rule
or other applicable anti-money laundering laws, rules and regulations.”

 

  3 

 



 

3.       Representations, Warranties, Undertakings and Agreements.

 

3.1       Sellers. In entering into this Amendment, each Seller hereby makes or
repeats (as applicable) to Buyer as of the Amendment Date (or, to the extent
expressly relating to a specific prior date, as of such prior date) the
representations and warranties set forth in the Framework Agreement and each
other Transaction Agreement to which such Seller is a party, and such
representations and warranties shall be deemed to include this Amendment. Each
Seller further represents that it has complied in all material respects with all
covenants and agreements applicable to it under the Framework Agreement and each
of the other Transaction Agreements to which it is a party.

 

3.2       Certain Buyer Acknowledgements. Buyer hereby acknowledges that it has
received notice of the substantially concurrent amendments to the Securitization
Facility Documents, to be effective on or about the date hereof (the
“Securitization Facility Amendments”), in accordance with Section 5.3(r) of the
Framework Agreement, and has not elected to terminate the Facility Term pursuant
to the definition of “Facility Expiration Date”. Buyer agrees that,
notwithstanding Section 5.3(h) of the Framework Agreement, any extension,
amendment or other modification of any Seller Note pursuant to the
Securitization Facility Amendment shall not constitute a breach or other
violation of such Section 5.3(h).

 

4.       Miscellaneous.

 

4.1       Counterparts. This Amendment may be executed by the Parties on any
number of separate counterparts, by facsimile or email, and all of those
counterparts taken together will be deemed to constitute one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signatures are physically
attached to the same document. A facsimile or portable document format (“.pdf”)
signature page will constitute an original for the purposes of this Section 4.1.

 

4.2       Replacement Fee Letter. The Parties acknowledge and agree that, in
connection with this Amendment and as a condition to the effectiveness hereof,
Buyer and the Sellers are entering into a replacement Fee Letter Agreement,
dated as of the Amendment Date (the “Replacement Fee Letter”), which shall
constitute a Transaction Agreement under the Amended Framework Agreement and
shall in all respects replace and supersede the original Fee Letter Agreement
entered into among Buyer and the Sellers on the Effective Date (the “Original
Fee Letter”). The Parties further acknowledge and agree that, effective from and
after the Amendment Date, the Original Fee Letter shall be terminated and have
no further force or effect, and as reflected in Section 2.1 of this Amendment,
all references in the Framework Agreement and the other Transaction Agreements
to the Fee Letter shall be deemed references to the Replacement Fee Letter.

 

  4 

 



 

4.3       Ratification and Amendment to Transaction Agreements. Except as
amended hereby or as otherwise specified in Section 4.2 hereof, each of the
other Transaction Agreements remains in full force and effect. The Parties
hereby acknowledge and agree that, effective from and after the Amendment Date,
(i) all references to the Framework Agreement in any other Transaction Agreement
shall deemed to be references to the Amended Framework Agreement, (ii) any
amendment in this Amendment of a defined term in the Framework Agreement shall
apply to terms in any other Transaction Agreement which are defined by reference
to the Framework Agreement, and (iii) this sentence shall be effective to amend
each of the other Transaction Agreements (including each Master Repurchase
Agreement and each Annex thereto) to the extent necessary to give effect to the
foregoing clauses (i) and (ii).

 

4.4       Guarantor Acknowledgment and Consent. Guarantor hereby acknowledges
the Parties’ entry into this Amendment and consents to the terms and conditions
hereof (including with respect to the Replacement Fee Letter), it being
understood that such terms and conditions may affect the extent of the
Guaranteed Obligations (as defined in the Guaranty) for which Guarantor may be
liable under the Guaranty. Guarantor further confirms and agrees that the
Guaranty remains in full force and effect after giving effect to this Amendment
and, for the avoidance of doubt, acknowledges that any amendment herein to a
defined term in the Framework Agreement shall apply to terms in the Guaranty
which are defined by reference to the Framework Agreement.

 

4.5       GOVERNING LAW. This AMENDMENT shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
conflicts of law provisions thereof other than sections 5-1401 and 5-1402 of the
New York General Obligations Law.

 

4.6       Expenses. All reasonable legal fees and expenses of Buyer incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment and each related document entered into in connection herewith shall be
paid by the Sellers promptly on demand.

 

 

 

 

 

[SIGNATURE PAGES FOLLOW]

 

  5 

 

 



IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above. 

 

 

Buyer:

      MUFG Bank, Ltd.          

By:

/s/ Thomas Giuntini   Name: Thomas Giuntini   Title: Director

 

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amendment No. 1 to Master Framework Agreement]





 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above. 

 

 

Seller and Sellers’ Agent:

     

Hill-Rom Company, Inc. 

         

By:

/s/ Barbara W. Bodem   Name: Barbara W. Bodem   Title: Senior Vice President and
Chief Financial Officer

 

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE] 

 

[Signature Page to Amendment No. 1 to Master Framework Agreement]



 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above. 

 

 

Seller:

     

Hill-Rom Manufacturing, Inc. 

         

By:

/s/ Barbara W. Bodem   Name: Barbara W. Bodem   Title: Senior Vice President and
Chief Financial Officer





 

 

 

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

[Signature Page to Amendment No. 1 to Master Framework Agreement]



 

IN WITNESS WHEREOF, Guarantor has executed this Amendment (solely for purposes
of Section 4.4 hereof) as of the date first written above. 

 

 

Guarantor:

     

Hill-Rom Holdings, Inc. 

         

By:

/s/ Barbara W. Bodem   Name: Barbara W. Bodem   Title: Senior Vice President and
Chief Financial Officer

 

 

[Signature Page to Amendment No. 1 to Master Framework Agreement]



 



 